— Appeal by defendant from a judgment of the Supreme Court, Kings County (Leone, J.), rendered December 15,1981, convicting him of sodomy in the first degree, sexual abuse in the first degree, robbery in the second degree, assault in the second degree, assault in the third degree, and criminal possession of stolen property in the third degree, after a nonjury trial, and imposing sentence. The appeal brings up for *1048review the denial, after a hearing, of defendant’s motion to suppress certain pretrial statements.
Judgment affirmed.
Although there was some evidence that defendant had been drinking prior to his arrest, it was clear that he did not lack an awareness or an understanding of his spontaneous admission. Thus, the denial of defendant’s motion to suppress this admission was proper (People v Adams, 26 NY2d 129, cert den 399 US 931; People v Schompert, 19 NY2d 300, cert den 389 US 874). We have viewed the videotape of defendant’s subsequent interrogation by an Assistant District Attorney and find it demonstrated that defendant understood his Miranda rights and made a knowing and intelligent waiver of those rights (see People v Williams, 62 NY2d 285; People v Love, 57 NY2d 998). Therefore, the hearing court properly denied suppression of defendant’s videotaped confession (see People v Armstead, 98 AD2d 726).
We have considered defendant’s other contentions and find them to be without merit. Brown, J. P., Niehoff, Rubin and Eiber, JJ., concur.